                    Case 2:18-cr-00050-LGW-BWC Document 470 Filed 03/19/19 Page 1 of 1

 CRIMINAL MINUTES

                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA
                                                   BRUNSWICK DIVISION

CASE NO.       2:18-cr-50                        DATE:      3/19/2019                         TIME       10:14-10:40


USA v.      Jermaine Tyrone Fuller                               TAPE NO.      FTR-BWK-CR3


BEFORE BENJAMIN W. CHEESBRO, U.S. MAGISTRATE JUDGE                             INTERPRETER:



   X     DEFENDANT PRESENT

   X     COUNSEL FOR DEFENDANT              Marvin Paul Hicks, appointed
   X     ASSISTANT U.S. ATTORNEY            Marcela Mateo
   X     DEPUTY CLERK                       Kim Mixon
   X     U.S.P.O                            Fonda Dixon
   X     U.S. MARSHAL                            Jay Ciambrone       X      Marty Fitzjurls                       Jason Parnell
         INITIAL APPEARANCE                                  ARRAIGNMENT                             X    DETENTION / BOND


 
Here on Defendant’s Motion for Bond Hearing, Doc. 455. 
Government’s position is that Defendant should remain in custody. 
USPO recommends that Defendant be detained. 
Defense concurs that this is a presumption case. 
Defense argument 10:16‐10:20. Government argument 10:21‐10:27. 
Defense rebuttal 10:27‐10:32.  
10:32‐ Court finds that defendant has not met its burden of presumption. Detention pending trial is warranted.  Defendant remanded 
to custody of USMS.  Written order to follow. 
